Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: WO 2009/030491 teaches a device and method for guiding a material web including longitudinal cutting devices (5a, 5b) mounted on a cutter bar (18) for cutting a material web (1) in a longitudinal direction, a cross-cutting device (1) for cutting the web transversely, and two laterally displaceable discharge device (11) for discharging the web.  However, none of the cited prior art, singly or in combination, fairly teach or suggest a device for cutting a material web including the at least one auxiliary roller wherein a position of the auxiliary roller is control by the control unit with the sensor wherein the sensor senses how far transverse cutting has occurred or how far the remaining web is in the discharging device as claimed in combination with other limitations set forth in claim 1 and a device for cutting material web including the clockwise rotating preferential roller assembled within the funnel so that the first and second air streams are established wherein a volume of the first air stream is greater than a volume of the second air stream as claimed in combination with other limitations set forth in claim 21. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN CHOI whose telephone number is (571)272-4504. The examiner can normally be reached M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 5712724483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN CHOI/Primary Examiner, Art Unit 3724